Exhibit 10.1
THE J. M. SMUCKER COMPANY


2020 EQUITY AND INCENTIVE COMPENSATION PLAN


1.Purpose. The purpose of The J. M. Smucker Company 2020 Equity and Incentive
Compensation Plan is to attract and retain Directors, consultants, officers and
other employees of The J. M. Smucker Company, an Ohio corporation, and its
Subsidiaries and to provide to such persons incentives and rewards for
performance.
2.Definitions. As used in this Plan,
(a)“Appreciation Right” means a right granted pursuant to Section 5 or Section 9
of this Plan, and will include both Free-Standing Appreciation Rights and Tandem
Appreciation Rights.
(b)“Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Free-Standing Appreciation Right or a Tandem
Appreciation Right.
(c)“Board” means the Board of Directors of the Company and, to the extent of any
delegation by the Board to a committee (or subcommittee thereof) pursuant to
Section 11 of this Plan, such committee (or subcommittee).
(d)“Cash Incentive Award” means a cash award granted pursuant to Section 8 of
this Plan.
(e)“Change in Control” has the meaning set forth in Section 13 of this Plan.
(f)“Code” means the Internal Revenue Code of 1986, as amended from time to time.
(g)“Common Shares” means the shares of common stock, without par value, of the
Company or any security into which such common shares may be changed by reason
of any transaction or event of the type referred to in Section 12 of this Plan.
(h)“Company” means The J. M. Smucker Company, an Ohio corporation, and its
successors.
(i)“Date of Grant” means the date specified by the Board on which a grant of
Option Rights, Appreciation Rights, Performance Shares, Performance Units, Cash
Incentive Awards or other awards contemplated by Section 10 of this Plan, or a
grant or sale of Restricted Stock, Restricted Stock Units, or other awards
contemplated by Section 10 of this Plan will become effective (which date will
not be earlier than the date on which the Board takes action with respect
thereto).


--------------------------------------------------------------------------------



(j)“Detrimental Activity” means:
(i)Engaging in any activity, as an employee, principal, agent, or consultant for
another entity that competes with the Company in any actual, researched, or
prospective product, service, system, or business activity for which the
Participant has had any direct responsibility during the last two years of his
or her employment with the Company or a Subsidiary, in any territory in which
the Company or a Subsidiary manufactures, sells, markets, services, or installs
such product, service, or system, or engages in such business activity.
(ii)Soliciting any employee of the Company or a Subsidiary to terminate his or
her employment with the Company or a Subsidiary.
(iii)The disclosure to anyone outside the Company or a Subsidiary, or the use in
other than the Company’s or a Subsidiary’s business, without prior written
authorization from the Company, of any confidential, proprietary or trade secret
information or material relating to the business of the Company or its
Subsidiaries, acquired by the Participant during his or her employment with the
Company or its Subsidiaries or while acting as a consultant for the Company or
its Subsidiaries thereafter.
(iv)The failure or refusal to disclose promptly and to assign to the Company
upon request all right, title and interest in any invention or idea, patentable
or not, made or conceived by the Participant during employment by the Company or
any Subsidiary, relating in any manner to the actual or anticipated business,
research or development work of the Company or any Subsidiary or the failure or
refusal to do anything reasonably necessary to enable the Company or any
Subsidiary to secure a patent where appropriate in the United States and in
other countries.
(v)Activity that results in Termination for Cause. For the purposes of this
Section, “Termination for Cause” will mean a termination:
(1)due to the Participant’s willful and continuous gross neglect of his or her
duties for which he or she is employed; or
(2)due to an act of dishonesty on the part of the Participant constituting a
felony resulting or intended to result, directly or indirectly, in his or her
gain for personal enrichment at the expense of the Company or a Subsidiary.
2

--------------------------------------------------------------------------------



(vi)Any other conduct or act determined to be injurious, detrimental or
prejudicial to any significant interest of the Company or any Subsidiary unless
the Participant acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Company.
(k)“Director” means a member of the Board.
(l)“Effective Date” means November 7, 2020 provided that this Plan is approved
by the shareholders of the Company prior to or on such date.
(m)“Evidence of Award” means an agreement, certificate, resolution or other type
or form of writing or other evidence approved by the Board that sets forth the
terms and conditions of the awards granted under the Plan. An Evidence of Award
may be in an electronic medium, may be limited to notation on the books and
records of the Company and, with the approval of the Board, need not be signed
by a representative of the Company or a Participant.
(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.
(o)“Existing Plan” means The J. M. Smucker Company 2010 Equity and Incentive
Compensation Plan.
(p)“Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 or Section 9 of this Plan that is not granted in tandem
with an Option Right.
(q)“Incentive Stock Options” means Option Rights that are intended to qualify as
“incentive stock options” under Section 422 of the Code or any successor
provision.
(r)“Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares or Performance Units or, when so determined by the
Board, Cash Incentive Awards, Option Rights, Appreciation Rights, Restricted
Stock, Restricted Stock Units, dividend credits and other awards pursuant to
this Plan. Management Objectives may be described in terms of Company-wide
objectives or objectives that are related to the performance of the individual
Participant or of the Subsidiary, division, department, region or function
within the Company or Subsidiary in which the Participant is employed. The
Management Objectives may be made relative to the performance of other companies
or subsidiaries, divisions, departments, regions or functions within such other
companies, and may be made relative to an index or one or more of the
performance criteria themselves.
If the Board determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Board may in
3

--------------------------------------------------------------------------------



its discretion modify such Management Objectives or the related minimum
acceptable level of achievement, in whole or in part, as the Board deems
appropriate and equitable.
(s)“Market Value per Share” means, as of any particular date, the closing price
of the Common Shares as reported on the New York Stock Exchange Composite Tape
or, if not listed on such exchange, on any other national securities exchange on
which the Common Shares are listed, or if there are no sales on such day, on the
next preceding trading day during which a sale occurred. If there is no regular
trading market for such Common Shares, the Market Value per Share will be
determined by the Board.
(t)“Non-Employee Director” means a person who is a “Non-Employee Director” of
the Company within the meaning of Rule 16b-3 of the Securities and Exchange
Commission promulgated under the Exchange Act.
(u)“Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.
(v)“Option Price” means the purchase price payable on exercise of an Option
Right.
(w)“Option Right” means the right to purchase Common Shares upon exercise of an
option granted pursuant to Section 4 or Section 9 of this Plan.
(x)“Participant” means a person who is selected by the Board to receive benefits
under this Plan and who is at the time a consultant, an officer, or other
employee of the Company or any one or more of its Subsidiaries, or who has
agreed to commence serving in any of such capacities within 90 days of the Date
of Grant, and will also include each Non-Employee Director who receives an award
under this Plan. The term “Participant” will also include any person who
provides services to the Company or a Subsidiary that are equivalent to those
typically provided by an employee.
(y)“Performance Period” means, in respect of a Performance Share or Performance
Unit, a period of time established pursuant to Section 8 of this Plan within
which the Management Objectives relating to such Performance Share or
Performance Unit are to be achieved.
(z)“Performance Share” means a bookkeeping entry that records the equivalent of
one Common Share awarded pursuant to Section 8 of this Plan.
(aa)“Performance Unit” means a bookkeeping entry awarded pursuant to Section 8
of this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Board.
(ab)“Plan” means The J. M. Smucker Company 2020 Equity and Incentive
Compensation Plan, as may be amended from time to time.
4

--------------------------------------------------------------------------------



(ac)“Restricted Stock” means Common Shares granted or sold pursuant to Section 6
or Section 9 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfers has expired.
(ad)“Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7 or Section 9 of this
Plan.
(ae)“Restricted Stock Unit” means an award made pursuant to Section 7 or Section
9 of this Plan of the right to receive Common Shares or cash at the end of a
specified period. An award of Restricted Stock Units may be described as an
award of “Deferred Stock Units”.
(af)“Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised over the Option Price or Base Price provided for
in the related Option Right or Free-Standing Appreciation Right, respectively.
(ag)“Subsidiary” means a corporation, company or other entity (i) at least 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but at least 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company except that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time the
Company owns or controls, directly or indirectly, at least 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.
(ah)“Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 or Section 9 of this Plan that is granted in tandem with an Option
Right.
3.Shares Available Under the Plan.
(a)Maximum Shares Available Under Plan.
(i)Subject to adjustment as provided in Section 12 of this Plan, the number of
Common Shares that may be issued or transferred (A) upon the exercise of Option
Rights or Appreciation Rights, (B) in payment of Restricted Stock and released
from substantial risks of forfeiture thereof, (C) in payment of Restricted Stock
Units, (D) in payment of Performance Shares or Performance Units that have been
earned, (E) as awards to Non-Employee Directors, (F) as awards contemplated by
Section 10 of this Plan, or (G) in payment of dividend equivalents paid with
respect to awards made under the Plan will not exceed the number of Common
Shares available for awards under the Existing Plan on the Effective Date, which
amount is 4,262,244 Common Shares. Such shares may be shares
5

--------------------------------------------------------------------------------



of original issuance or treasury shares or a combination of the foregoing.
(ii)Common Shares covered by an award granted under the Plan will not be counted
as used unless and until they are actually issued and delivered to a Participant
and, therefore, the total number of shares available under the Plan as of a
given date will not be reduced by any shares relating to prior awards that have
expired or have been forfeited or cancelled. Upon payment in cash of the benefit
provided by any award granted under the Plan, any Common Shares that were
covered by that award will again be available for issue or transfer hereunder.
Notwithstanding anything to the contrary contained herein: (A) if Common Shares
are tendered or otherwise used in payment of the Option Price of an Option Right
the total number of shares covered by the Option Right being exercised will
reduce the aggregate plan limit described above and will not again be available
for award under the Plan; (B) Common Shares withheld by the Company to satisfy
the tax withholding obligation will count against the plan limit described above
and will not again be available for award under the Plan; and (C) the number of
Common Shares covered by an Appreciation Right, to the extent that it is
exercised and settled in Common Shares, and whether or not shares are actually
issued to the Participant upon exercise of the right, will be considered issued
or transferred pursuant to the Plan, will count against the plan limit described
above, and will not again be available for award under the Plan. In the event
that the Company repurchases shares with Option Right proceeds, those shares
will not be added to the aggregate plan limit described above. If, under this
Plan, a Participant has elected to give up the right to receive compensation in
exchange for Common Shares based on fair market value, such Common Shares will
not count against the aggregate plan limit described above.
(b)Life of Plan Limits. Notwithstanding anything in this Section 3, or elsewhere
in this Plan, to the contrary and subject to adjustment as provided in Section
12 of this Plan:
(i)The aggregate number of Common Shares actually issued or transferred by the
Company upon the exercise of Incentive Stock Options will not exceed 4,262,244
Common Shares.
(ii)Awards will not be granted under Section 10 of the Plan to the extent they
would involve the issuance of more than 213,112 shares in the aggregate.
6

--------------------------------------------------------------------------------



(c)Individual Participant Limits. Notwithstanding anything in this Section 3, or
elsewhere in this Plan to the contrary, and subject to adjustment as provided in
Section 12 of this Plan:
(i)No Participant will be granted Option Rights or Appreciation Rights, in the
aggregate, for more than 1,000,000 Common Shares in respect of any fiscal year.
(ii)No Participant will be granted awards of Restricted Stock, Restricted Stock
Units, Performance Shares or other awards under Section 10 of this Plan, in the
aggregate, for more than 400,000 Common Shares in respect of any fiscal year.
(iii)Notwithstanding any other provision of this Plan to the contrary, in no
event will any Participant in respect of any fiscal year receive an award of
Performance Units having an aggregate maximum value as of their respective Dates
of Grant in excess of $12,000,000.
(iv)In no event will any Participant in respect of any fiscal year receive an
award that is a Cash Incentive Award having an aggregate maximum value in excess
of $12,000,000.
(v)Notwithstanding any other provision of this Plan to the contrary, or any
other plan or program of the Company or its Subsidiaries, the maximum amount of
compensation that may be paid to any Non-Employee Director in respect of any
fiscal year (including awards under the Plan, determined based on the fair
market value of such award as of the grant date, as well as any retainer fees)
will not exceed $750,000 (the “Non-Employee Director Compensation Limit”),
provided that any amounts voluntarily deferred by a Non-Employee Director in a
fiscal year under a deferred compensation plan of the Company will be deemed
payable for purposes of the Non-Employee Director Compensation Limit in the year
that such amounts are earned and not in the year that such amounts are
subsequently paid to the Non-Employee Director.
4.Option Rights. The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase Common Shares. Each such grant may utilize any or all of the
authorizations contained in the following provisions:
(a)Each grant will specify the number of Common Shares to which it pertains
subject to the limitations set forth in Section 3 of this Plan.
7

--------------------------------------------------------------------------------



(b)Each grant will specify an Option Price per share, which may not be less than
the Market Value per Share on the Date of Grant.
(c)Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
Common Shares owned by the Optionee for at least six months (or other
consideration authorized pursuant to Section 4(d) of this Plan) having a value
at the time of exercise equal to the total Option Price, (iii) by a combination
of such methods of payment, or (iv) by such other methods as may be approved by
the Board.
(d)To the extent permitted by law, any grant may provide for deferred payment of
the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares to which such exercise
relates.
(e)Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.
(f)Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable. A grant of Option Rights
may provide for the earlier exercise of such Option Rights in the event of the
retirement, the attainment of reasonable age and service requirements approved
by the Board, death or disability of a Participant or a Change in Control.
(g)Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.
(h)Option Rights granted under this Plan may be (i) options, including, without
limitation, Incentive Stock Options, that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended so to
qualify, or (iii) combinations of the foregoing. Incentive Stock Options may
only be granted to Participants who meet the definition of “employees” under
Section 3401(c) of the Code.
(i)The exercise of an Option Right will result in the cancellation on a share-
for-share basis of any Tandem Appreciation Right authorized under Section 5 of
this Plan.
(j)No Option Right will be exercisable more than 10 years from the Date of
Grant.
(k)Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award will be subject to this Plan and will contain such terms and
provisions, consistent with this Plan, as the Board may approve.




8

--------------------------------------------------------------------------------



5.Appreciation Rights.
(a)The Board may, from time to time and upon such terms and conditions as it may
determine, authorize the granting (i) to any Optionee, of Tandem Appreciation
Rights in respect of Option Rights granted hereunder, and (ii) to any
Participant, of Free-Standing Appreciation Rights. A Tandem Appreciation Right
will be a right of the Optionee, exercisable by surrender of the related Option
Right, to receive from the Company an amount determined by the Board, which will
be expressed as a percentage of the Spread (not exceeding 100 percent) at the
time of exercise. Tandem Appreciation Rights may be granted at any time prior to
the exercise or termination of the related Option Rights; provided, however,
that a Tandem Appreciation Right awarded in relation to an Incentive Stock
Option must be granted concurrently with such Incentive Stock Option. A
Free-Standing Appreciation Right will be a right of the Participant to receive
from the Company an amount determined by the Board, which will be expressed as a
percentage of the Spread (not exceeding 100 percent) at the time of exercise.
(b)Each grant of Appreciation Rights may utilize any or all of the
authorizations contained in the following provisions:
(i)Each grant will specify that the amount payable on exercise of an
Appreciation Right will be paid by the Company in cash, Common Shares or in any
combination thereof.
(ii)Any grant may specify that the amount payable on exercise of an Appreciation
Right may not exceed a maximum specified by the Board at the Date of Grant.
(iii)Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.
(iv)Any grant may specify that such Appreciation Right may be exercised only in
the event of, or earlier in the event of, the retirement, the attainment of
reasonable age and service requirements approved by the Board, death or
disability of a Participant or a Change in Control.
(v)Any grant of Appreciation Rights may specify Management Objectives that must
be achieved as a condition of the exercise of such Appreciation Rights.
(vi)Each grant of Appreciation Rights will be evidenced by an Evidence of Award,
which Evidence of Award will describe such Appreciation Rights, identify the
related Option Rights (if applicable), and contain such other terms and
provisions, consistent with this Plan, as the Board may approve.
9

--------------------------------------------------------------------------------



(c)Any grant of Tandem Appreciation Rights will provide that such Tandem
Appreciation Rights may be exercised only at a time when the related Option
Right is also exercisable and at a time when the Spread is positive, and by
surrender of the related Option Right for cancellation. Successive grants of
Tandem Appreciation Rights may be made to the same Participant regardless of
whether any Tandem Appreciation Rights previously granted to the Participant
remain unexercised.
(d)Regarding Free-Standing Appreciation Rights only:
(i)Each grant will specify in respect of each Free-Standing Appreciation Right a
Base Price, which may not be less than the Market Value per Share on the Date of
Grant;
(ii)Successive grants may be made to the same Participant regardless of whether
any Free-Standing Appreciation Rights previously granted to the Participant
remain unexercised; and
(iii)No Free-Standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.
6.Restricted Stock. The Board may, from time to time and upon such terms and
conditions as it may determine, also authorize the grant or sale of Restricted
Stock to Participants. Each such grant or sale may utilize any or all of the
authorizations contained in the following provisions:
(a)Each such grant or sale will constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.
(b)Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.
(c)Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale that vests upon the passage of time will be subject to a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code
for a period to be determined by the Board at the Date of Grant or upon
achievement of Management Objectives referred to in subparagraph (e) below.
(d)Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Board at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee).
10

--------------------------------------------------------------------------------



(e)Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock; provided, however, that restrictions
relating to Restricted Stock that vests upon the achievement of Management
Objectives may not terminate sooner than one year from the Date of Grant. Each
grant may specify in respect of such Management Objectives a minimum acceptable
level of achievement and may set forth a formula for determining the number of
shares of Restricted Stock on which restrictions will terminate if performance
is at or above the minimum or threshold level or levels, or is at or above the
target level or levels, but falls short of maximum achievement of the specified
Management Objectives.
(f)Notwithstanding anything to the contrary contained in this Plan, any grant or
sale of Restricted Stock may provide for the earlier termination of restrictions
on such Restricted Stock in the event of the retirement, the attainment of
reasonable age and service requirements approved by the Board, death or
disability of a Participant or a Change in Control.
(g)Any such grant or sale of Restricted Stock may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional shares of
Restricted Stock, which may be subject to the same restrictions as the
underlying award; provided, however, that dividends or other distributions on
Restricted Stock with restrictions that lapse as a result of the achievement of
Management Objectives will be deferred until and paid contingent upon the
achievement of the applicable Management Objectives.
(h)Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Board may approve. Unless otherwise directed by the Board, (i) all
certificates representing shares of Restricted Stock will be held in custody by
the Company until all restrictions thereon will have lapsed, together with a
stock power or powers executed by the Participant in whose name such
certificates are registered, endorsed in blank and covering such shares or (ii)
all shares of Restricted Stock will be held at the Company’s transfer agent in
book entry form with appropriate restrictions relating to the transfer of such
shares of Restricted Stock.
7.Restricted Stock Units. The Board may, from time to time and upon such terms
and conditions as it may determine, also authorize the granting or sale of
Restricted Stock Units (which may also be referred to as Deferred Stock Units)
to Participants. Each such grant or sale may utilize any or all of the
authorizations contained in the following provisions:
(a)Each such grant or sale will constitute the agreement by the Company to
deliver Common Shares or cash to the Participant in the future in consideration
of the performance of services, but subject to the fulfillment of such
conditions (which may include the achievement of Management Objectives) during
the Restriction Period as the Board may specify. If a grant of Restricted Stock
Units specifies that the Restriction Period will terminate only upon the
achievement of Management Objectives, then such Restriction Period may not
terminate sooner than one year from the Date of Grant. Each grant may specify in
respect of such Management Objectives a minimum acceptable level of achievement
and may set forth a formula for determining the number of Restricted Stock Units
on which restrictions will terminate if
11

--------------------------------------------------------------------------------



performance is at or above the minimum or threshold level or levels, or is at or
above the target level or levels, but falls short of maximum achievement of the
specified Management Objectives.
(b)Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.
(c)Notwithstanding anything to the contrary contained in this Plan, any grant or
sale of Restricted Stock Units may provide for the earlier lapse or other
modification of the Restriction Period in the event of the retirement, the
attainment of reasonable age and service requirements approved by the Board,
death or disability of a Participant or a Change in Control.
(d)During the Restriction Period, the Participant will have no right to transfer
any rights under his or her award and will have no rights of ownership in the
Common Shares deliverable upon payment of the Restricted Stock Units and will
have no right to vote them, but the Board may, at the Date of Grant, authorize
the payment of dividend equivalents on such Restricted Stock Units on either a
current or deferred or contingent basis, either in cash or in additional Common
Shares; provided, however, that dividends or other distributions on Common
Shares underlying Restricted Stock Units with restrictions that lapse as a
result of the achievement of Management Objectives will be deferred until and
paid contingent upon the achievement of the applicable Management Objectives.
(e)Each grant or sale will specify the time and manner of payment of the
Restricted Stock Units that have been earned. Each grant or sale will specify
that the amount payable with respect thereto will be paid by the Company in
Common Shares or cash.
(f)Each grant or sale of Restricted Stock Units will be evidenced by an Evidence
of Award and will contain such terms and provisions, consistent with this Plan,
as the Board may approve.
8.Cash Incentive Awards, Performance Shares and Performance Units. The Board
may, from time to time and upon such terms and conditions as it may determine,
also authorize the granting of Cash Incentive Awards, Performance Shares and
Performance Units. Each such grant may utilize any or all of the authorizations
contained in the following provisions:
(a)Each grant will specify the number of Performance Shares or Performance
Units, or amount payable with respect to Cash Incentive Awards, to which it
pertains, which number or amount may be subject to adjustment to reflect changes
in compensation or other factors.
(b)The Performance Period with respect to each Cash Incentive Award, Performance
Share or Performance Unit will be such period of time (not less than one year)
as will be determined by the Board at the time of grant, which may be subject to
earlier lapse or other modification in the event of the retirement, death or
disability of a Participant or a Change in Control.
12

--------------------------------------------------------------------------------



(c)Any grant of Cash Incentive Awards, Performance Shares or Performance Units
may specify Management Objectives which, if achieved, will result in payment or
early payment of the award, and each grant may specify in respect of such
specified Management Objectives a minimum acceptable level or levels of
achievement and will set forth a formula for determining the number of
Performance Shares or Performance Units, or amount payable with respect to Cash
Incentive Awards, that will be earned if performance is at or above the minimum
or threshold level or levels, or is at or above the target level or levels, but
falls short of maximum achievement of the specified Management Objectives.
(d)Each grant will specify the time and manner of payment of Cash Incentive
Awards, Performance Shares or Performance Units that have been earned. Any grant
may specify that the amount payable with respect thereto may be paid by the
Company in cash, in Common Shares, in Restricted Stock or Restricted Stock Units
or in any combination thereof.
(e)Any grant of Cash Incentive Awards, Performance Shares or Performance Units
may specify that the amount payable or the number of Common Shares, shares of
Restricted Stock or Restricted Stock Units with respect thereto may not exceed a
maximum specified by the Board at the Date of Grant.
(f)The Board may, at the Date of Grant of Performance Shares, provide for the
payment of dividend equivalents to the holder thereof either in cash or in
additional Common Shares, subject in all cases to deferral and payment on a
contingent basis based on the Participant’s earning of the Performance Shares
with respect to which such dividend equivalents are paid.
(g)Each grant of Cash Incentive Awards, Performance Shares or Performance Units
will be evidenced by an Evidence of Award and will contain such other terms and
provisions, consistent with this Plan, as the Board may approve.
9.Awards to Non-Employee Directors. Subject to the limit set forth in Section
3(b)(ii) of this Plan, the Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Non-Employee Directors
of Option Rights, Appreciation Rights or other awards contemplated by Section 10
of this Plan and may also authorize the grant or sale of Common Shares,
Restricted Stock or Restricted Stock Units (which may also be referred to as
Deferred Stock Units) to Non-Employee Directors. Each grant of an award to a
Non-Employee Director will be upon such terms and conditions as approved by the
Board and will be evidenced by an Evidence of Award in such form as will be
approved by the Board. Each grant will specify in the case of an Option Right an
Option Price per share, and in the case of a Free-Standing Appreciation Right, a
Base Price per share, which will not be less than the Market Value per Share on
the Date of Grant. Each Option Right and Free-Standing Appreciation Right
granted under the Plan to a Non-Employee Director will expire not more than 10
years from the Date of Grant and will be subject to earlier termination as
hereinafter provided. Non-Employee Directors, pursuant to this Section 9, may be
awarded, or may be permitted to elect to receive, pursuant to procedures
established by the Board, all or any portion of their annual retainer, meeting
fees or other fees in Common Shares, Restricted Stock, Restricted Stock Units or
other awards under the Plan in lieu of cash.
13

--------------------------------------------------------------------------------



10.Other Awards.
(a)(a) Subject to limitations under applicable law and to the limit set forth in
Section 3(b)(ii) of this Plan, the Board may grant to any Participant such other
awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Common Shares or factors
that may influence the value of such shares, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Common Shares, purchase rights for Common Shares, awards with
value and payment contingent upon performance of the Company or specified
Subsidiaries, affiliates or other business units thereof or any other factors
designated by the Board, and awards valued by reference to the book value of
Common Shares or the value of securities of, or the performance of specified
Subsidiaries or affiliates or other business units of the Company. The Board
will determine the terms and conditions of such awards. Common Shares delivered
pursuant to an award in the nature of a purchase right granted under this
Section 10 will be purchased for such consideration, paid for at such time, by
such methods, and in such forms, including, without limitation, Common Shares,
other awards, notes or other property, as the Board determines.
(b)The Board may grant Common Shares as a bonus, or may grant other awards in
lieu of obligations of the Company or a Subsidiary to pay cash or deliver other
property under this Plan or under other plans or compensatory arrangements,
subject to such terms as will be determined by the Board.
(c)Share-based awards pursuant to this Section 10 are not required to be subject
to any minimum vesting period.
11.Administration of the Plan.
(a)This Plan will be administered by the Board, which may from time to time
delegate all or any part of its authority under this Plan to the Executive
Compensation Committee of the Board or any other committee of the Board (or a
subcommittee thereof), as constituted from time to time. To the extent of any
such delegation, references in this Plan to the Board will be deemed to be
references to such committee or subcommittee.
(b)The interpretation and construction by the Board of any provision of this
Plan or of any agreement, notification or document evidencing the grant of
Option Rights, Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units or other awards pursuant to Section 10 of
this Plan and any determination by the Board pursuant to any provision of this
Plan or of any such agreement, notification or document will be final and
conclusive.
(c)The Board or, to the extent of any delegation as provided in Section 11(a),
the committee, may delegate to one or more of its members or to one or more
executive officers of the Company, or to one or more agents or advisors, such
administrative duties or powers as it may deem advisable, and the Board, the
committee, or any person to whom duties or powers have been delegated as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Board, the committee or such person may have under the Plan.
The
14

--------------------------------------------------------------------------------



Board or the committee may, by resolution, authorize one or more executive
officers of the Company to do one or both of the following on the same basis as
the Board or the committee: (i) designate employees to be recipients of awards
under this Plan; (ii) determine the size of any such awards; provided, however,
that (A) the Board or the Committee will not delegate such responsibilities to
any such executive officer for awards granted to an employee who is an executive
officer, Director, or more than 10% beneficial owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined by the Board in accordance with Section 16 of the
Exchange Act; (B) the resolution providing for such authorization sets forth the
total number of Common Shares such executive officer(s) may grant; and (C) the
executive officer(s) will report periodically to the Board or the committee, as
the case may be, regarding the nature and scope of the awards granted pursuant
to the authority delegated.
12.Adjustments. The Board will make or provide for such adjustments in the
numbers of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Restricted Stock Units, Performance Shares and Performance Units granted
hereunder and, if applicable, in the number of Common Shares covered by other
awards granted pursuant to Section 10 hereof, in the Option Price and Base Price
provided in outstanding Option Rights and Appreciation Rights, and in the kind
of shares covered thereby, as the Board, in its sole discretion, may determine
is equitably required to prevent dilution or enlargement of the rights of
Participants or Optionees that otherwise would result from (a) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, (b) any merger, consolidation,
spin-off, split- off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event or in the event of a Change in Control, the Board, in its
discretion, may provide in substitution for any or all outstanding awards under
this Plan such alternative consideration (including cash), if any, as it, in
good faith, may determine to be equitable in the circumstances and may require
in connection therewith the surrender of all awards so replaced in a manner that
complies with Section 409A of the Code. In addition, for each Option Right or
Appreciation Right with an Option Price or Base Price greater than the
consideration offered in connection with any such transaction or event or Change
in Control, the Board may in its sole discretion elect to cancel such Option
Right or Appreciation Right without any payment to the person holding such
Option Right or Appreciation Right. The Board will also make or provide for such
adjustments in the numbers of shares specified in Section 3 of this Plan as the
Board in its sole discretion, exercised in good faith, may determine is
appropriate to reflect any transaction or event described in this Section 12;
provided, however, that any such adjustment to the number specified in Section
3(b)(i) will be made only if and to the extent that such adjustment would not
cause any option intended to qualify as an Incentive Stock Option to fail to so
qualify.
13.Change in Control. For purposes of this Plan, except as may be otherwise
prescribed by the Board in an Evidence of Award made under this Plan, a “Change
in Control” will be deemed to have occurred upon the occurrence of any of the
following events:
15

--------------------------------------------------------------------------------



(a)The consummation of a merger, consolidation, combination (as defined in
Section 1701.01(Q), Ohio Revised Code), or majority share acquisition (as
defined in Section 1701.01(R), Ohio Revised Code) involving the Company and as a
result of which the securities of the Company entitled to vote generally in the
election of Directors that are outstanding immediately prior to the transaction
do not continue to represent, directly or indirectly (either by remaining
outstanding or by being converted into securities of the surviving entity or any
parent thereof entitled to vote in the election of directors of such entity),
one-third or more of the voting power of the surviving entity or any parent
thereof;
(b)The consummation of the sale of all or substantially all of the assets of the
Company;
(c)The consummation of a dissolution of the Company pursuant to a resolution
adopted by the shareholders;
(d)If during any period of two consecutive years, individuals who at the
beginning of such period constitute the Directors of the Company cease for any
reason to constitute a majority thereof; provided, however, that any individual
who becomes a Director during such period whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least
two-thirds of the Directors then still in office who were Directors of the
Company at the beginning of such period (either by specific vote or by approval
of the proxy statement of the Company in which such individual is named as a
nominee for Director, without objection to such nomination) will be considered
as though such individual were a Director of the Company at the beginning of
such period, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act) other than the Board; or
(e)The acquisition by any person (including a group within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Exchange Act other than the Company (or any
of its Subsidiaries) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 25% or more of the Company’s then
outstanding securities, unless such acquisition is approved by the vote of at
least two-thirds of the Directors of the Company then in office.
14.Detrimental Activity. Any Evidence of Award may provide that if a
Participant, either during employment by the Company or a Subsidiary or within a
specified period after termination of such employment, will engage in any
Detrimental Activity, and the Board will so find, forthwith upon notice of such
finding, the Participant will:
(a)Forfeit any award granted under this Plan then held by the Participant;
(b)Return to the Company, in exchange for payment by the Company of any amount
actually paid therefor by the Participant, all Common Shares that the
Participant has not
16

--------------------------------------------------------------------------------



disposed of that were offered pursuant to this Plan within a specified period
prior to the date of the commencement of such Detrimental Activity, and
(c)With respect to any Common Shares so acquired that the Participant has
disposed of, pay to the Company in cash the difference between:
(i)Any amount actually paid therefor by the Participant pursuant to this Plan,
and
(ii)The Market Value per Share of the Common Shares on the date of such
disposition.
(d)To the extent that such amounts are not paid to the Company, the Company may
set off the amounts so payable to it against any amounts that may be owing from
time to time by the Company or a Subsidiary to the Participant, whether as
wages, deferred compensation or vacation pay or in the form of any other benefit
or for any other reason.
In addition, notwithstanding anything in the Plan to the contrary, any Evidence
of Award may provide for the cancellation or forfeiture of an award or the
forfeiture and repayment to the Company of any gain related to an award, or
other provisions intended to have a similar effect, upon such terms and
conditions as may be determined by the Board from time to time. Further, if a
Participant is a “Covered Employee” within the meaning of the Company’s
Clawback of Incentive Compensation Policy (the “Policy”), he or she acknowledges
and accepts the terms and conditions of the Policy as in effect on the Date of
Grant.
15.Non U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America or who
provide services to the Company under an agreement with a foreign nation or
agency, as the Board may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Board may approve
such supplements to or amendments, restatements or alternative versions of this
Plan (including, without limitation, sub-plans) as it may consider necessary or
appropriate for such purposes, without thereby affecting the terms of this Plan
as in effect for any other purpose, and the Secretary or other appropriate
officer of the Company may certify any such document as having been approved and
adopted in the same manner as this Plan. No such special terms, supplements,
amendments or restatements, however, will include any provisions that are
inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the shareholders of the Company.
16.Transferability.
(a)Except as otherwise determined by the Board, no Option Right, Appreciation
Right, Restricted Stock, Restricted Stock Unit, Performance Share, Performance
Unit, Cash Incentive Award, award contemplated by Section 9 or 10 of this Plan
or dividend
17

--------------------------------------------------------------------------------



equivalents paid with respect to awards made under the Plan will be transferable
by the Participant except by will or the laws of descent and distribution, and
in no event will any such award granted under the Plan be transferred for value.
Except as otherwise determined by the Board, Option Rights and Appreciation
Rights will be exercisable during the Participant’s lifetime only by him or her
or, in the event of the Participant’s legal incapacity to do so, by his or her
guardian or legal representative acting on behalf of the Participant in a
fiduciary capacity under state law or court supervision.
(b)The Board may specify at the Date of Grant that part or all of the Common
Shares that are (i) to be issued or transferred by the Company upon the exercise
of Option Rights or Appreciation Rights, upon the termination of the Restriction
Period applicable to Restricted Stock Units or upon payment under any grant of
Performance Shares or Performance Units or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 6 of this Plan, will be subject to further restrictions on transfer.
17.Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local, or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Board) may include relinquishment of a
portion of such benefit. If a Participant’s benefit is to be received in the
form of Common Shares, and such Participant fails to make arrangements for the
payment of tax, the Company will withhold such Common Shares having a value
equal to the amount required to be withheld. Notwithstanding the foregoing, when
a Participant is required to pay the Company an amount required to be withheld
under applicable income and employment tax laws, the Participant may elect to
satisfy the obligation, in whole or in part, by electing to have withheld, from
the shares required to be delivered to the Participant, Common Shares having a
value equal to the amount required to be withheld (except in the case of
Restricted Stock where an election under Section 83(b) of the Code has been
made), or by delivering to the Company other Common Shares held by such
Participant. The shares used for tax withholding will be valued at an amount
equal to the Market Value per Share of such Common Shares on the date the
benefit is to be included in Participant’s income. In no event will the number
of Common Shares to be withheld and delivered pursuant to this Section to
satisfy applicable withholding taxes in connection with the benefit exceed such
number of Common Shares which have an aggregate Market Value per Share which
exceeds the maximum statutory individual tax rate in the jurisdiction(s)
applicable to the Participant. Participants will also make such arrangements as
the Company may require for the payment of any withholding tax obligation that
may arise in connection with the disposition of Common Shares acquired upon the
exercise of Option Rights.
18.Compliance with Section 409A of the Code.
(a)To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion
18

--------------------------------------------------------------------------------



provisions of Section 409A(a)(1) of the Code do not apply to the Participants.
This Plan and any grants made hereunder will be administered in a manner
consistent with this intent. Any reference in this Plan to Section 409A of the
Code will also include any regulations or any other formal guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.
(b)Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the Company or any of its Subsidiaries.
(c)If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant will be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (ii)
the Company makes a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then the Company will not pay such
amount on the otherwise scheduled payment date but will instead pay it, without
interest, on the tenth business day of the seventh month after such separation
from service.
(d)Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.
19.Amendments.
(a)The Board may at any time and from time to time amend this Plan in whole or
in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to participants under this Plan, (ii)
would materially increase the number of Common Shares which may be issued under
this Plan, (iii) would materially modify the requirements for participation in
this Plan, (iv) would increase the Non-Employee Director Compensation Limit or
(v) must otherwise be approved by the shareholders of the Company in order to
comply with applicable law or the rules of the New York Stock Exchange or, if
the
19

--------------------------------------------------------------------------------



Common Shares are not traded on the New York Stock Exchange, the principal
national securities exchange upon which the Common Shares are traded or quoted,
then, such amendment will be subject to shareholder approval and will not be
effective unless and until such approval has been obtained.
(b)Except in connection with a corporate transaction or event described in
Section 12 of this Plan, the terms of outstanding awards may not be amended to
reduce the Option Price of outstanding Option Rights or the Base Price of
outstanding Appreciation Rights, or cancel outstanding Option Rights or
Appreciation Rights in exchange for cash, other awards or Option Rights or
Appreciation Rights with an Option Price or Base Price, as applicable, that is
less than the Option Price of the original Option Rights or Base Price of the
original Appreciation Rights, as applicable, without shareholder approval. This
Section 19(b) is intended to prohibit the repricing of “underwater” Option
Rights and Appreciation Rights and will not be construed to prohibit the
adjustments provided for in Section 12 of this Plan.
(c)If permitted by Section 409A of the Code, but subject to the paragraph that
follows, in the case of involuntary termination of employment or termination of
employment by reason of death, disability, retirement, closing of business or
operation units, or elimination of job position, or in the case of unforeseeable
emergency or other special circumstances (including reaching reasonable age and
service requirements approved by the Board from time to time), of or relating to
a Participant who holds an Option Right or Appreciation Right not immediately
exercisable in full, or any shares of Restricted Stock as to which the
substantial risk of forfeiture or the prohibition or restriction on transfer has
not lapsed, or any Restricted Stock Units as to which the Restriction Period has
not been completed, or any Cash Incentive Awards, Performance Shares or
Performance Units which have not been fully earned, or any other awards made
pursuant to Section 10 subject to any vesting schedule or transfer restriction,
or who holds Common Shares subject to any transfer restriction imposed pursuant
to Section 16(b) of this Plan, the Board may, in its sole discretion, accelerate
the time at which such Option Right, Appreciation Right or other award may be
exercised or the time at which such substantial risk of forfeiture or
prohibition or restriction on transfer will lapse or the time when such
Restriction Period will end or the time at which such Cash Incentive Awards,
Performance Shares or Performance Units will be deemed to have been fully earned
or the time when such transfer restriction will terminate or may waive any other
limitation or requirement under any such award.
Subject to Section 19(b) hereof, the Board may amend the terms of any award
theretofore granted under this Plan prospectively or retroactively. Subject to
Section 12 above, no such amendment will impair the rights of any Participant
without his or her consent. The Board may, in its discretion, terminate this
Plan at any time. Termination of this Plan will not affect the rights of
Participants or their successors under any awards outstanding hereunder and not
exercised in full on the date of termination.
20.Governing Law. This Plan and all grants and awards and actions taken
hereunder will be governed by and construed in accordance with the internal
substantive laws of the State of Ohio.
20

--------------------------------------------------------------------------------



21.Effective Date/Termination. This Plan will be effective as of the Effective
Date. No grants will be made on or after November 7, 2020 (provided that this
Plan is approved by the shareholders of the Company prior to or on such date)
under the Existing Plan, except that outstanding awards granted under the
Existing Plan will continue unaffected following such date. No grant will be
made under this Plan more than 10 years after November 7, 2020, but all grants
made on or prior to such date will continue in effect thereafter subject to the
terms thereof and of this Plan.
22.Miscellaneous Provisions.
(a)The Company will not be required to issue any fractional Common Shares
pursuant to this Plan. The Board may provide for the elimination of fractions or
for the settlement of fractions in cash.
(b)This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.
(c)To the extent that any provision of this Plan would prevent any Option Right
that was intended to qualify as an Incentive Stock Option from qualifying as
such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of this Plan.
(d)No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of stock thereunder, would be, in the opinion of
counsel selected by the Board, contrary to law or the regulations of any duly
constituted authority having jurisdiction over this Plan.
(e)Absence on leave approved by a duly constituted officer of the Company or any
of its Subsidiaries will not be considered interruption or termination of
service of any employee for any purposes of this Plan or awards granted
hereunder, except that no awards may be granted to an employee while he or she
is absent on leave.
(f)No Participant will have any rights as a stockholder with respect to any
shares subject to awards granted to him or her under this Plan prior to the date
as of which he or she is actually recorded as the holder of such shares upon the
stock records of the Company.
(g)The Board may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.
(h)Except with respect to Option Rights and Appreciation Rights, the Board may
permit Participants to elect to defer the issuance of Common Shares under the
Plan pursuant
21

--------------------------------------------------------------------------------



to such rules, procedures or programs as it may establish for purposes of this
Plan and which are intended to comply with the requirements of Section 409A of
the Code. The Board also may provide that deferred issuances and settlements
include the payment or crediting of dividend equivalents or interest on the
deferral amounts.
(i)If any provision of this Plan is or becomes invalid, illegal or unenforceable
in any jurisdiction, or would disqualify this Plan or any award under any law
deemed applicable by the Board, such provision will be construed or deemed
amended or limited in scope to conform to applicable laws or, in the discretion
of the Board, it will be stricken and the remainder of this Plan will remain in
full force and effect.


22